Citation Nr: 1107825	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-11 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a 
depressive disorder, not otherwise specified, with history of 
schizoaffective disorder.

2.  Entitlement to a rating in excess of 10 percent for flailed 
distal interphalangeal (DIP) joint of the left ring finger.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970 and 
from July 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2008 and December 2008 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In the February 2008 rating 
decision, the RO denied an increased rating for flailed DIP joint 
of the left ring finger and a TDIU.  In December 2008, the RO 
denied entitlement to a rating in excess of 50 percent for a 
service-connected depressive disorder, not otherwise specified, 
with history of schizoaffective disorder.  


FINDINGS OF FACT

1.  The Veteran's depressive disorder causes occupational and 
social impairment, with deficiencies in most areas, but does not 
result in total occupational and social impairment.

2.  The Veteran's flailed DIP joint of the left ring finger does 
not result in amputation of any portion of that finger.

3.  The Veteran meets the schedular criteria for TDIU and his 
service-connected disabilities preclude him from securing or 
following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, and not higher, for 
a depressive disorder, not otherwise specified, with history of 
schizoaffective disorder, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9205-9433 (2010).
2.  The criteria for a rating in excess of 10 percent for flailed 
DIP joint of the left ring finger are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.73, Diagnostic 
Code 5399-5309 (2010).

3.  The Veteran is individually unemployable by reason of his 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. § 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice was presumed prejudicial and must 
result in reversal unless VA showed that the error did not affect 
the essential fairness of the adjudication by demonstrating that 
the essential purpose of the notice was not frustrated.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the 
U.S. Supreme Court recently reversed that decision based on a 
finding that the Federal Circuit's framework for harmless-error 
analysis was too rigid and placed an unreasonable evidentiary 
burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The 
Supreme Court held that a mandatory presumption of prejudicial 
error in every instance of defective VCAA notice was 
inappropriate and that determinations concerning harmless error 
should be made on a case-by-case basis.  Id.  In addition, the 
Supreme Court rejected the Federal Circuit's reasoning, in part, 
because the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the party 
that seeks to have a judgment set aside due to an erroneous 
ruling bears the burden of showing that prejudice resulted.  Id. 
at 1705-06.

Here, the Veteran was provided letters in October 2007 and June 
2008 satisfying the notice requirements for his claims for an 
increased rating for his left ring finger and a TDIU.  However, 
these letters did not mention the claim for an increased rating 
for a depressive disorder.  Neither the Veteran nor his 
representative has identified any specific deficiency in the 
notice which would compromise a fair adjudication of the claim.  
Only very general allegations have been submitted, i.e., 
"Violations of 38 U.S.C. Sections 5103(a) and 5103A are 
specifically appealed."  See VA Form 9, dated March 20, 2009.  
Nevertheless, the Board has considered whether the defective 
notice provided to the Veteran resulted in prejudicial error.  

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth in 
Sanders, it did not find fault with the analysis for determining 
whether a VCAA notice error affected the essential fairness of 
the adjudication.  Accordingly, where there is a defect in the 
content of VCAA notice, it may be established that such error did 
not affect the essential fairness of the adjudication by showing 
that the essential purpose of the notice was not frustrated.  See 
Sanders, 487 F.3d at 889.  Such a showing may be made by 
demonstrating, for example, (1) that the claimant had actual 
knowledge of what was necessary to substantiate the claim and 
that the claim was otherwise properly developed, (2) that a 
reasonable person could be expected to understand from the notice 
what was needed to substantiate the claim, or (3) that the 
benefit could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be 
established by statements or actions by the claimant or the 
claimant's representative demonstrating an awareness of what is 
necessary to substantiate his or her claim.  Id. at 48 (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  Because 
reversal is warranted only if an error affects the essential 
fairness of the adjudication, consideration should also be given 
to whether the post-adjudicatory notice and opportunity to 
develop the case that was provided during the extensive 
administrative appellate proceedings leading to the final Board 
decision and final Agency adjudication of the claim served to 
render any pre-adjudicatory VCAA notice errors non-prejudicial.  
Id. at 46.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on employment (such as a 
specific measurement or test result), VA must provide at least 
general notice of that requirement. VA must also provide examples 
of the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id.

Recently, in the case of Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009), the Federal Circuit Court held that "the 
notice described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' evidence 
might in some cases lead to evidence of impairment in earning 
capacity, the statutory scheme does not require such evidence for 
proper claim adjudication."  Thus, the Federal Circuit held, 
"insofar as the notice described by the Veterans Court in 
Vazquez-Flores requires the VA to notify a Veteran of alternative 
diagnostic codes or potential "daily life" evidence, we vacate 
the judgments."

As noted above, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in October 2007, 
prior to the RO decisions that denied the claims for increased 
ratings and a TDIU in February and December 2008.  However, this 
letter only mentioned the left ring finger and TDIU claims.  
Regardless, the letter informed the Veteran of what evidence was 
required to substantiate a claim for an increased rating (i.e., 
evidence showing that the service-connected disability has 
increased in severity) and of his and VA's respective duties for 
obtaining evidence.  An additional letter was sent in June 2008 
which met the requirements of Vazquez-Flores, that is, it 
notified the Veteran that medical or lay evidence must show a 
worsening or increase in severity of the disability and the 
effect that such worsening or increase has on employment.  The 
claim was readjudicated in a March 2009 statement of the case.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  The Veteran can reasonably 
be expected to have understood the applicable diagnostic codes 
(i.e., the General rating Formula for Mental Disorders) provided 
in the March 2009 statement of the case.  Thus, given the October 
2007, June 2008, and March 2009 VA correspondence, the Veteran is 
expected to have understood what was needed to support his claim 
for an increased rating for a depressive disorder.  While the 
October 2007 and June 2008 letters did not specifically mention 
the depressive disorder claim, a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate a claim for an increased rating in general.

The Board also points out that the Veteran is represented by a 
private attorney in this case.  A private attorney and is charged 
as a matter of professional responsibility to have a working 
knowledge of the laws and regulations pertinent to the award of 
VA compensation benefits.  In Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006), the Court of Appeals for Veterans Claims held 
that a Veteran-appellant's representation by counsel "is a factor 
that must be considered when determining whether that appellant 
has been prejudiced by any notice error."  In this appeal, the 
type of analysis issued by the Court in Overton is pertinent.  
The attorney in this case is bound by professional responsibility 
to have knowledge and understanding of the relevant laws and 
regulations concerning increased ratings.  In light of this 
professional responsibility, the Board finds no reasonably 
ascertainable prejudice that might have arisen as a result of the 
lack of VCAA compliance as only very generally alleged by the 
attorney.  

Thus, any defects in notice have been cured by the parties' 
actual and/or constructive knowledge of the information and 
evidence necessary to substantiate the claim for an increased 
rating for a depressive disorder.  See, e.g., Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other 
grounds sub nom. Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(noting that the purpose of the VCAA notice requirement is not 
frustrated if, for example, the claimant has actual knowledge of 
what is needed or a reasonable person could be expected to 
understand what is needed).  The fundamental fairness of the 
adjudication has not been affected, and no further corrective 
action is necessary.

Regarding the duty to assist, the RO has obtained the Veteran's 
VA treatment records and Social Security Administration (SSA) 
records.  He was provided with VA examinations in January 2008 
and October 2008.  These examinations are adequate as the claims 
file was reviewed, the examiners reviewed the pertinent history, 
examined the Veteran provided findings in sufficient detail, and 
provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007).  The duty to assist has therefore been satisfied and 
there is no reasonable possibility that any further assistance to 
the Veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
Veteran in adjudicating this appeal.


Increased Ratings

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower 
rating will be assigned. Id.

Although the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service- connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.  However, as discussed 
below, the record reflects that the Veteran's disabilities have 
remained constant with respect to the applicable schedular 
criteria.

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, 
the Board considers all information and lay and medical evidence 
of record. 38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board gives the 
benefit of the doubt to the claimant.  Id.

In an October 2006 rating decision, the RO awarded service 
connection for depressive disorder and assigned a 50 percent 
disability rating under Diagnostic Code 9205, effective from May 
19, 1999.  The Veteran was notified of this decision and of his 
appellate rights by letter dated December 18, 2006.  In June 
2007, he filed a notice of disagreement with the rating assigned.  
The RO issued a statement of the case on March 4, 2008.  The 
Veteran did not perfect an appeal.  See 38 C.F.R. § 20.200, 
20.202, 20.302.  The Veteran is also service connected for 
flailed DIP joint, left ring finger, which has been rated as 10 
percent disabling under DC 5309 since May 31, 1991.

The Veteran has claimed an increased rating for his depressive 
disorder and finger disorder, as well as entitlement to a TDIU.  
See Statement from Veteran's attorney, dated September 17, 2007.

By history, in March 2000 SSA determined that the Veteran was 
disabled due to the following disabilities: severe high blood 
pressure, history of subarachmoid hemorrhage, schizoaffective 
disorder, posttraumatic stress disorder (PTSD), human 
immunodeficiency virus (HIV) infection, and chronic cervical and 
lumbosacral strain.  

In January 2006, the Veteran's treating VA psychiatrist indicated 
that he had treated the Veteran for schizoaffective disorder and 
PTSD.  It was noted that the Veteran had exhibited rather typical 
symptoms of psychosis such as disorganization of thought process, 
bizarre behavior, idiosyncratic and paranoid ideation, poor 
judgment and decision-making, poor insight, and auditory 
hallucinations.  The examiner indicated that the diagnoses were 
service-related.  

In August 2006, the Veteran was afforded a VA examination.  
Mental status examination revealed that the Veteran was alert and 
fully oriented, aside from his belief that it was 2005 and not 
2006.  He recalled only 1 of 3 objects after a delay of a few 
minutes.  He could recall them when prompted.  He did not exhibit 
any inappropriate or bizarre behaviors during the interview.  His 
speech was normal for rate and rhythm and was clear, coherent and 
goal-directed.  There was no evidence to suggest that the Veteran 
was responding to internal stimuli during the interview.  The 
Veteran reported experiencing some auditory hallucinations.  He 
described some unusual details regarding the voices.  He did not 
endorse delusions of reference, bizarre delusional beliefs, or 
grandiose thoughts.  He endorsed some vague suspiciousness, but 
did not want to elaborate.  His affect was blunted and he 
described his mood as being "okay."  He indicated that he was 
depressed and stated that he was depressed 4-5 days a week for a 
couple of hours at a time.  He endorsed anhedonia.  He complained 
of sleeping only two hours per night, but related that his energy 
was good.  He related that his appetite was poor, but he had not 
lost weight.  He denied concentration problems and reported that 
his self esteem was "okay."  He denied current homicidal or 
suicidal ideation or suicide attempts.  There was no evidence of 
mania.  He stated that he felt anxious "quite a bit" and 
indicated that it was daily.  He related that he had pain type 
episodes where he was short of breath and had tightness in his 
chest.  He indicated that his last episode was a few days before 
the interview.  The diagnosis was schizoaffective disorder in 
partial remission and the global assessment of functioning (GAF) 
was 60.  The examiner felt that the level of severity was mild to 
moderate.  The examiner questioned the reported hallucinations 
due to some unusual report of details relating to them.  

In January 2008, the Veteran was afforded a VA examination of his 
left ring finger.  At that time, the Veteran related that he had 
pain migrating from his left ring finger up to his mild left 
hand, toward his left wrist/arm, which worsened with repetitive 
motion and usage.  The examiner noted that there was a history of 
an overall decrease in hand strength, but no decrease in 
dexterity, other hand symptoms, or flare-ups.  Physical 
examination revealed no amputation or ankylosis.  There was an 
angulation deformity of the DIP joint of the left ring finger 
resulting in hyperextension.  There was not a gap between the 
thumb pad and tips of the fingers upon attempted opposition of 
thumb to fingers.  There was not a gap between the finger and the 
proximal transverse crease of the hand on maximal flexion of the 
hand.  There was no decreased strength for pushing, pulling, or 
twisting.  There was no decreased dexterity for twisting, 
probing, writing, touching, or expression.  The left ring finger 
had active flexion of -10 to 70 degrees with 10 degrees of 
hyperextension.  Passive motion was the same.  There was pain on 
motion and with repetitive use, but there was no additional loss 
of motion.  X-rays confirmed hypertension, but showed no 
subluxation or underlying fracture.  The examiner noted that the 
Veteran had not worked since 1990 and had retired due to 
psychiatric disability.  His left ring finger diagnosis was 
residuals of flailed DIP joint, left ring finger.  The examiner 
indicated that this disability had significant effects on 
occupation as it caused decreased manual dexterity, problems with 
lifting and carrying, and pain.  There was a mild impairment with 
reaction and traveling; moderate impairment with chores and 
exercise; and severe impairment with sports.  There was no 
impairment with regard to activities of daily living or shopping.  

In October 2008, the Veteran was afforded another VA psychiatric 
examination by the examiner who conducted the 2006 examination.  
It was noted that he was taking multiple psychiatric medications.  
The Veteran also indicated that psychotherapy kept him calm and 
from "going off" on others.  The Veteran endorsed a depressed 
mood.  The Veteran indicated that he had been depressed the whole 
week before.  He denied experiencing anhedonia.  He related that 
he enjoyed his grandchildren and attending church.  There was no 
sign of mania.  He denied having any friends.  

Mental status examination revealed that he was neat, clean, and 
appropriate in his appearance.  His psychomotor activity was 
unremarkable.  His speech was unremarkable, spontaneous, clear, 
and coherent.  His attitude was manipulative.  His affect was 
normal.  He could not spell "world" backwards and could not 
subtract 93 from 100.  He was oriented to person and place, but 
not to time.  His thought process was unremarkable, but his 
thought content revealed paranoid ideation.  He had bizarre 
delusions which were persistent.  His judgment and insight were 
intact.  His intelligence was average.  The Veteran had sleep 
impairment since he slept only 3 hours per night.  His energy was 
not good.  Auditory and visual hallucinations were present and 
persistent.  However, the examiner questioned his report of 
hallucinations.  There was no inappropriate behavior.  There was 
no obsessive or ritualistic behavior and the Veteran did not have 
panic attacks.  He also did not have suicidal or homicidal 
thoughts.  His impulse control was fair.  There was no history of 
violence.  He was able to maintain minimal personal hygiene.  The 
examiner felt that the Veteran was unreliable in his cooperation 
with memory testing.   The presence of malingering was noted as 
being possible.  It was noted that the Veteran was not working 
and had not worked since the 1990s.  The Veteran indicated that 
he had tried vocational rehabilitation, but it did not work out 
because he kept getting in confrontations.  The diagnosis was 
depressive disorder, not otherwise specified, and malingering.  
The GAF was 65.  The examiner reviewed the criteria for a 10 
percent through a 100 percent psychiatric rating under VA's 
rating schedule, but indicated that the Veteran's mental disorder 
did not meet any of this criteria and was not severe enough to 
interfere with occupational or social functioning.  

The Board notes at this juncture that the examiner clearly did 
not find the Veteran reliable in his presentation; hence, the 
conclusion that he was not disabled due to psychiatric 
disability.  

Depressive Disorder

Although the Veteran carries diagnoses of PTSD which is not 
specifically service-connected, it is now well settled that the 
Board is precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a service-
connected disability in the absence of medical evidence which 
does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), 
citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Thus, all 
of the psychiatric symptomatology noted in this case will be 
considered in rating the Veteran.  

The regulations for mental disorders are found in 38 C.F.R. §§ 
4.125-4.130.  The Board notes that psychiatric disabilities 
evaluated under Diagnostic Code 9205-9433 are rated according to 
the General Rating Formula for Mental Disorders.  

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The Board 
notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered but 
is not determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good functioning in 
all areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument with 
family members).  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption of 
the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 to 
30 is indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost all 
areas.  A score of 11 to 20 denotes some danger of hurting one's 
self or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or occasionally 
fails to maintain minimal personal hygiene (e.g., smears feces) 
or gross impairment in communication (e. g., largely incoherent 
or mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130.

The Veteran has been assigned a 50 percent rating for his 
depressive disorder.  The Board finds that the Veteran met the 
criteria for a 70 percent rating for the entire appeal period.  

The Veteran is regularly treated for his psychiatric disability.  
There is a voluminous number of medical records that have been 
reviewed.  Those records show that he consistently exhibited 
psychotic manifestations such as paranoia and hallucinations.  
Prior to the examinations conducted by the same VA examiner in 
August 2006 and October 2008, the hallucinations described prior 
to that time were not questioned by the VA examiners as to their 
authenticity.  Also, he was depressed, had panic attacks which 
occurred about once per week, had agoraphobia, disturbed sleep, 
impaired cognitive functioning, occasional psychomotor slowing, 
manic attacks, disorganization of thought process, bizarre 
behavior, idiosyncratic and paranoid ideation, poor judgment and 
decision-making, and poor insight.  In January 2006, his treating 
VA psychiatrist indicated that the Veteran had exhibited rather 
typical symptoms of psychosis which were discussed.  The 
manifestations exhibited by the Veteran more nearly approximate 
the criteria for a 70 percent rating rather than the 50 percent 
rating.

The Board recognizes that the VA examiner who conducted the 
August 2006 and October 2008 examinations felt that the Veteran 
was malingering and unreliable in his report of psychiatric 
symptoms.  However, this report is contradicted by the rest of 
the longitudinal record.  The August 2006 examination was also 
contemporaneous to the report of his VA treating psychiatrist who 
presented a different opinion.  In affording the Veteran every 
reasonable doubt, the Board finds that the evidence in its 
totality shows that the Veteran has a severe psychiatric 
disability warranting a 70 percent rating.  The Board does not 
discredit the later VA examiner's opinions, but finds that in 
light of all of the other evidence, the VA examiner's assessment 
does not seem to adequately represent the Veteran's actual 
disability level.  It is not unreasonable to question how the 
Veteran who had been severely disabled for years suddenly 
improved to the point of little to no impairment.  As such, the 
Board affords a reasonable doubt in this case and concludes that 
a 70 percent rating should be assigned for the entire appeal 
period.  

In sum, the Veteran had occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  In particular, his 
panic, depression, and psychotic symptoms affected his ability to 
function independently, appropriately and effectively.  

However, a 100 percent rating is not warranted as the Veteran did 
not have total occupational and social impairment.  The Veteran 
at times had impairment of his thought processes, but it was not 
gross impairment nor was there gross impairment of communication; 
his behavior was not grossly inappropriate behavior; he was not a 
persistent danger of hurting self or others; he was not 
intermittently unable to perform activities of daily living 
including maintenance of minimal personal hygiene; he has some 
disorientation, but did not have difficulty regarding his memory 
for names of close relatives, own occupation, or own name.  

The Board is aware that the symptoms listed under the 100 percent 
evaluation are essentially examples of the type and degree of 
symptoms for that evaluation, and that the Veteran need not 
demonstrate those exact symptoms to warrant a 100 percent 
evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
However, the Board finds that the preponderance of the evidence, 
including the clinical findings, shows that the Veteran's 
symptoms more nearly approximate occupational and social 
impairment with deficiencies in most areas.  The evidence does 
not support a finding of total occupational and social 
impairment.


Flailed DIP Joint of the Left Ring Finger

As noted above, the Veteran has been assigned a 10 percent rating 
under Diagnostic Code 5399-5309 for his left ring finger 
disability.  The Veteran is right-handed, so this disability is 
on his minor side.

Muscle Group IX involves the intrinsic muscles of the hand, 
including the thenar eminence, the short flexor, opponens, 
abductor, and adductor of the thumb, hypothenar eminence, the 
short flexor, opponens, and abductor of the little finger, 4 
lumbricales, and 4 dorsal and 3 palmar interossei.  Muscle Group 
IX functions to supplement the strong grasping movements of the 
forearm muscles with delicate manipulative movements.  38 C.F.R. 
§ 4.73, Diagnostic Code 5309.  Because the hand is so compact a 
structure, isolated muscle injuries are rare, and these injuries 
are rated based on limitation of motion, with a minimum rating of 
10 percent.  38 C.F.R. § 4.73, Diagnostic Code 5309, Note.  The 
Veteran is receiving the minimum 10 percent rating.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and be evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  However, when the maximum rating for limitation of 
motion of a joint has already been assigned, a finding of pain on 
motion cannot result in a higher rating.  Id.

In considering a rating based on limitation of motion or 
ankylosis, the only finger that may be assigned more than a 10 
percent rating is the thumb; the maximum rating for limitation of 
motion or ankylosis of the ring finger is noncompensable, less 
that the rating which has already been assigned.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5224-5230.  Thus, a higher rating is 
not warranted based on limitation of motion or ankylosis.  Again, 
when the maximum rating for limitation of motion of a joint has 
already been assigned, a finding of pain on motion cannot result 
in a higher rating.

The only code that provides for a higher rating in this case for 
the left ring finger is Diagnostic Code 5155, which states that 
amputation of the ring finger with metacarpal resection (more 
than half the bone lost) warrants a 20 percent rating.  The 
Veteran does not have amputation of any part of his ring finger.  
His left ring finger disability consists of a hyperflexed 
deformity which is more appropriately rated based on the 
limitation of motion/ankylosis codes.  As such, a higher rating 
is not warranted based on amputation.  Accordingly, a rating in 
excess of 10 percent is not warranted for flailed DIP joint of 
the left ring finger.  


Conclusion for Ratings

In this case, the evidence supports a rating of 70 percent, and 
not higher, for a depressive disorder.  The preponderance of the 
evidence is against a rating in excess of 10 percent for flailed 
DIP joint of the left ring finger.  

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2010).  
To afford justice in exceptional situations, an extraschedular 
rating can be provided. 38 C.F.R. § 3.321(b) (2010).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the Veteran's disability 
picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's depressive disorder 
and left ring finger disorder are not shown to cause any 
impairment that is not already contemplated by the rating 
criteria, and the Board finds that the rating criteria reasonably 
describe his disability, as discussed above.  For these reasons, 
referral for consideration of an extraschedular rating is not 
warranted for these claims.


TDIU

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities provided that if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  For the purpose of one 60 percent or one 
40 percent disability in combination, disabilities resulting from 
a common etiology or a single accident will be considered as one 
disability.  38 C.F.R. § 4.16(a).  

The Veteran meets the schedular criteria, in light of the 
adjudication above in which a 70 percent rating is granted for a 
depressive disorder.  Thus, the issue is whether his service-
connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work that is more than 
marginal, which permits the individual to earn a "living wage").  
See Moore v. Derwinski, 1 Vet. App. 356 (1991).

For the Veteran to prevail in his claim for TDIU, the record must 
reflect circumstances, apart from nonservice-connected 
conditions, that place him in a different position than other 
veterans who meet the basic schedular criteria.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment.

The ultimate question is whether the Veteran, in light of his 
service-connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether he 
can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The Veteran is unemployed and has been for years; he reports 
since 1990.  His VA form 21-8940 lists 1995 as his date of last 
employment.  In reviewing his psychiatric symptomatology, 
industrial interference is certainly shown since he regularly 
exhibited psychotic symptoms which certainly impeded normal work 
functioning ability from mental as well as social perspectives.  
In addition, with regard to his left hand, an examiner indicated 
that this disability had significant effects on occupation as it 
caused decreased manual dexterity, problems with lifting and 
carrying, and pain.  

In viewing the medical evidence of record, as well as the 
Veteran's statements, the Board finds that TDIU is warranted.  
The Veteran is unemployable based on the nature and severity of 
the service-connected disabilities under consideration.  The 
Veteran is to be afforded every reasonable doubt.  See 38 
U.S.C.A. § 5107.  The Board has resolved all reasonable doubt in 
this case in the Veteran's favor.  Accordingly, a total 
disability rating based upon individual unemployability due to 
service-connected disabilities is warranted.


ORDER

Entitlement to a 70 percent rating for a depressive disorder, not 
otherwise specified, with history of schizoaffective disorder, is 
granted, subject to the law and regulations governing the payment 
of monetary benefits.

A rating in excess of 10 percent for flailed DIP joint of the 
left ring finger is denied.  

Entitlement to TDIU is granted, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


